Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B PERSONAL VARIABLE This prospectus is dated May 1, 2009 This prospectus describes Personal Variable Annuity, a group variable annuity contract for employer-sponsored qualified and non-qualified retirement plans (the Contract), issued by Principal Life Insurance Company (the Company) and is designed to aid in retirement planning. The Company no longer offers or issues the Contract. This prospectus is only for the use of current Contractholders. It is funded with the Principal Life Insurance Company Separate Account B (Separate Account). The assets of the Separate Account (Divisions) are invested in the following underlying mutual funds: Principal Variable Contracts Funds, Inc. Class 1  Balanced Account  LargeCap Growth Account  Bond & Mortgage Securities Account  LargeCap Value Account  Diversified International Account  MidCap Blend Account  Government & High Quality Bond Account  Money Market Account This prospectus provides information about the Contract and the Separate Account that an investor ought to know before investing. It should be read and retained for future reference. Additional information about the Contract, including a Statement of Additional Information (SAI), dated May 1, 2009, has been filed with the Securities and Exchange Commission (SEC). The SAI is part of this prospectus. The table of contents of the SAI appears at the end of this prospectus. A copy of the SAI can be obtained, free of charge, upon request by writing or calling: Princor Financial Services Corporation Des Moines, IA 50392-2080 Telephone: 1-800-633-1373 THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This prospectus is valid only when accompanied by the current prospectus for underlying mutual funds which should be kept for future reference. The Contract offered by this prospectus may not be available in all states. This prospectus does not constitute an offer to sell, or solicitation of any offer to buy, any interest in or participation in the Contract in any jurisdiction in which such an offer or solicitation may not lawfully be made. No person is authorized to give any information or to make any representations in connection with the Contract other than those contained in this prospectus. TABLE OF CONTENTS Glossary of Special Terms 3 Expense Table and Example 6 Summary 8 The Company 9 The Separate Account 10 The Underlying Mutual Funds 10 Deductions under the Contract 11 Other Expenses 12 Surplus Distribution at Sole Discretion of the Company 12 The Contract 13 Statement of Values 23 Services Available by Telephone 23 Distribution of the Contract 24 Federal Tax Status 24 State Regulation 29 General Information 29 Table of Separate Account Divisions 32 Table of Contents of the SAI 35 Condensed Financial Information 36 Appendix A 38 2 Personal Variable Annuity 1-800-547-7754 GLOSSARY OF SPECIAL TERMS Aggregate Investment Account Value  The sum of the Investment Account Values for Investment Accounts which correlate to a Plan Participant. Annual Average Balance  The total value at the beginning of the Deposit Year of all Investment Accounts which correlate to a Plan Participant under the Contract and other Plan assets that correlate to a Plan Participant that are not allocated to the Contract or an Associated or Companion Contract but for which the Company provides record keeping services (Outside Assets), adjusted by the time weighted average of Contributions to, and withdrawals from, Investment Accounts and Outside Assets (if any) which correlate to the Plan Participant during the period. Annuity Change Factor  The factor used to determine the change in value of a Variable Annuity in the course of payment. Annuity Commencement Date  The beginning date for Annuity Payments. Annuity Premium  The amount applied under the Contract to purchase an annuity. Annuity Purchase Date  The date an Annuity Premium is applied to purchase an annuity. Associated Contract  An annuity contract issued by the Company to the same Contractholder to fund the same or a comparable Plan as determined by the Company. Commuted Value  The dollar value, as of a given date, of remaining Variable Annuity Payments. It is determined by the Company using the interest rate assumed in determining the initial amount of monthly income and assuming no variation in the amount of monthly payments after the date of determination. Companion Contract  An unregistered group annuity contract offering guaranteed interest crediting rates and which is issued by the Company to the Contractholder for the purpose of funding benefits under the Plan. The Company must agree in writing that a contract is a Companion Contract. Contract Administration/Recordkeeping Charge  A charge deducted or paid separately by the Contractholder on a quarterly basis each Deposit Year prior to the Annuity Commencement Date or on a complete redemption of Investment Accounts which correlate to a Plan Participant from the Aggregate Investment Accounts that correlate to each Plan Participant. Contract Date  The date this Contract is effective, as shown on the face page of the Contract. Contract Year  A period beginning on a Yearly Date and ending on the day before the next Yearly Date. Contractholder  The entity to which the Contract will be issued, which will normally be an Employer, an association, or a trust established for the benefit of Plan Participants and their beneficiaries. Contributions  Amounts contributed under the Contract which are accepted by the Company. Deposit Year  The twelve-month period ending on a day selected by the Contractholder. Division  The part of the Separate Account B which is invested in shares of an underlying Mutual Fund. Employer  The corporation, sole proprietor, firm, organization, agency or political subdivision named as employer in the Plan and any successor. Personal Variable Annuity GLOSSARY OF SPECIAL TERMS 3 www.principal.com Flexible Income Option  A periodic distribution from the Contract in an amount equal to the minimum annual amount determined in accordance with the minimum distribution rules of the Internal Revenue Code, or a greater amount as requested by the Owner of Benefits. Funding Agent  An insurance company, custodian or trustee designated by the Contractholder and authorized to receive any amount or amounts transferred from the Contract described in this prospectus. Funding Agent will also mean the Company where the Contractholder directs the Company to transfer such amounts from the Contract described in this prospectus to another group annuity contract issued by the Company to the Contractholder. Internal Revenue Code (Code)  The Internal Revenue Code of 1986, as amended, and the regulations thereunder. Reference to the Internal Revenue Code means such Code or the corresponding provisions of any subsequent revenue code and any regulations thereunder. Investment Account  An account that correlates to a Plan Participant established under the Contract for each type of Contribution and for each Division in which the Contribution is invested. Investment Account Value  The value of an Investment Account for a Division which on any date will be equal to the number of units then credited to such Investment Account account multiplied by the Unit Value of this series of Contracts for that Division for the Valuation Period in which such date occurs. Mutual Fund  A registered open-end investment company in which a Division of the Separate Account B invests. Net Investment Factor  The factor used to determine the change in Unit Value of a Division during a Valuation Period. Notification  Any form of notice received by the Company at the Companys home office and approved in advance by the Company including written forms, electronic transmissions, telephone transmissions, facsimiles or photocopies. Owner of Benefits  The entity or individual that has the exclusive right to be paid benefits and exercise rights and privileges pursuant to such benefits. The Owner of Benefits is the Plan Participant under all Contracts except Contracts used for General Creditor Non-Qualified Plans (see Summary) wherein the Contractholder is the Owner of Benefits. Plan  The plan established by the Employer in effect on the date the Contract is executed and as amended from time to time, which the Employer has designated to the Company in writing as the Plan funded by the Contract. Plan Participant  A person who is a participant under the Plan, a beneficiary of a deceased participant, or an alternative payee under a Qualified Domestic Relations Order, in whose name an Investment Account has been established under this Contract. Qualified Domestic Relations Order  A Qualified Domestic Relations Order as defined in Code Section 414(p)(1)(A). Quarterly Date  The last Valuation Date of the third, sixth, ninth and twelfth month of each Deposit Year. Separate Account B  A separate account established by the Company under Iowa law to receive Contributions under the Contract offered by this Prospectus and other contracts issued by the Company. It is divided into Divisions, each of which invest in a corresponding Account of the Principal Variable Contracts Fund, Inc. Termination of Employment  A Plan Participants termination of employment with the Employer, determined under the Plan and as reported to the Company. Unit Value  The value of a unit of a Division of the Separate Account. 4 GLOSSARY OF SPECIAL TERMS Personal Variable Annuity 1-800-547-7754 Valuation Date  The date as of which the net asset value of an underlying mutual fund is determined. Valuation Period  The period of time between when the net asset value of an underlying mutual fund is determined on one Valuation Date and when such value is determined on the next following Valuation Date. Variable Annuity Payments  A series of periodic payments, the amounts of which are not guaranteed but which will increase or decrease to reflect the investment experience of the LargeCap Value Division of the Separate Account. Periodic payments made pursuant to the Flexible Income Option are not Variable Annuity Payments. Variable Annuity Reserves  The reserves held for annuities in the course of payment for the Contract. Yearly Date  The Contract Date and the same day of each year thereafter. Personal Variable Annuity GLOSSARY OF SPECIAL TERMS 5 www.principal.com SYNOPSIS The following tables describe the fees and expenses that a Contractholder will pay when they own and/or surrender the Contract. The first table describes the fees and expenses that a Contractholder will pay at the time that the Contract is surrendered or cash value transferred between investment options. Contractholder transaction expenses Sales charge imposed on contributions (as a percentage of none contributions) Contingent Deferred Sales Charge N/A Transaction Fees (as a percentage of amount surrendered)  guaranteed maximum  the lesser of $25 or 2% of each unscheduled partial surrender after the 12th in a Contract Year  current  none Transfer Fee  guaranteed maximum  the lesser of $30 or 2% of each unscheduled transfer after the 12th in a Contract Year  current  none Documentation Expense  Principal Standard Plan $350  Principal Custom-written plan initial plan document $1,000 plan amendments $500 summary plan booklet $500  Plan not provided by Principal - summary plan booklet minimum $100 The next table describes the fees and expenses that a Contractholder will pay periodically during the time that they own the Contract, not including underlying mutual fund fees and expenses. Contractholder Periodic Expenses Annual Contract Fee (Contract Administration $37/Plan Participant + (0.35% of the Expense/Recordkeeping Charge) Balance of the Plans Investment Accounts and Outside Assets).The minimum annual charge is $3,000. Separate Account Annual Expenses (as a percentage of average account value)  guaranteed maximum 1.25%  current 0.64% Annual Recordkeeping Expense for Outside Assets  maximum charge $4.50 per member + $11,392 (5,000 plan participants or more)  minimum charge $1,000 (1 through 25 plan participants) Flexible Income Option (if elected by the Owner of $25 per year Benefits) (1) If benefit plan reports are mailed to the Plans home address, the $37 charge will be decreased to $34. If more than one 401(k) or 401(m) non- discrimination tests are provided by the Company in any Deposit Year, the Contract Administration Expense may be increased by 3% for each additional test. If benefit plan reports are mailed monthly instead of quarterly, the charge will be increased by 24%; if reports are provided annually, the recordkeeping expense is reduced by 9%; if reports are provided semi-annually, the recordkeeping expense is reduced by 6%. (See Deductions Under the Contract.) 6 SYNOPSIS Personal Variable Annuity 1-800-547-7754 The charge calculated will be increased by 15% for the second and each additional Outside Asset for which the Company provides recordkeeping services. The next item shows the minimum and maximum total operating expenses charged by the underlying mutual funds that a Contractholder may pay periodically during the time that they own the Contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Annual Underlying Mutual Fund Operating Expenses as of December 31, 2008: Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are 0.45% 1.01% deducted from underlying mutual fund assets, including management fees and other expenses) Annual expenses of the mutual funds (as a percentage of average net assets) as of December 31, 2008: The following table shows the annual fees and expenses charged by each underlying mutual fund (as a percentage of average net assets) as discussed in each funds current prospectus for the fiscal year ended December 31, 2008. Acquired Fund (Underlying Fund) Management Other Fees and Total Gross Underlying Mutual Funds Fees 12b-1 Fees Expenses Expenses Expenses Principal VCF Balanced Account  Class 1 0.60% N/A 0.09 %(3) 0.01% 0.70% Principal VCF Bond & Mortgage Securities Account  Class 1 0.44 N/A 0.01 0.45 Principal VCF Diversified International Account  Class 1 0.85 N/A 0.16 1.01 Principal VCF Government & High Quality Bond Account  Class 1 0.46 N/A 0.01 0.47 Principal VCF LargeCap Growth Account  Class 1 0.68 N/A 0.02 0.70 Principal VCF LargeCap Value Account  Class 1 0.60 N/A 0.02 0.01 0.63 Principal VCF MidCap Blend Account  Class 1 0.61 N/A 0.01 0.62 Principal VCF Money Market Account  Class 1 0.43 N/A 0.02 0.45 Because the 12b-1 fee is charged as an ongoing fee, over time the fee will increase the cost of your investment and may cost you more than paying other types of sales charges. The Company and Princor Financial Services Corporation may receive a portion of the underlying fund expenses for record keeping, marketing and distribution services. Other Expenses have been restated to reflect expenses being deducted form current assets. Management Fees and Other Expenses have been restated to reflect expenses being deducted from current assets. Asset allocation does not guarantee a profit or protect against a loss. Investing in real estate, small-cap, international, and high-yield investment options involves additional risks. This investment option is subject to additional risk due to fluctuating exchange rates, foreign accounting and financial policies, and other economic and political environments. While underlying securities of this investment option may be guaranteed by the U.S. Government as to timely payment of principal and interest, investment values are not guaranteed. This investment option is subject to more fluctuation in value than other investment options with stocks of larger, more stable companies. This investment option is neither insured nor guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although this investment option seeks to preserve the value of an investment at $1 per unit, it is possible to lose money by investing in this investment option. Personal Variable Annuity SYNOPSIS 7 www.principal.com Example This Example is intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include Contractholder transaction expenses, contract fees, Separate Account annual expenses, and underlying mutual fund fees and expenses. This Example assumes the Plan Participant invests $10,000 in the Contract for the time periods indicated; the investment has a 5% return each year; and the maximum annual fees and operating expenses for any underlying mutual fund as of December 31, 2008 (without voluntary waivers of fees by the underlying fund, if any). Although actual costs may be higher or lower, based on these assumptions, the costs would be as shown below: If the Owner of Benefits surrenders If the Owner of Benefits does not the Contract at the end of the surrender the Contract at the end of applicable time period the applicable time period Separate Account Divisions 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Y ears Balanced Division N/A N/A N/A N/A 137 433 759 1,727 Bond & Mortgage Securities Division N/A N/A N/A N/A 112 352 617 1,405 Diversified International Division N/A N/A N/A N/A 169 533 934 2,127 Government & High Quality Bond Division N/A N/A N/A N/A 114 359 629 1,431 LargeCap Growth Division N/A N/A N/A N/A 137 433 759 1,727 LargeCap Value Division N/A N/A N/A N/A 130 410 719 1,637 MidCap Blend Division N/A N/A N/A N/A 129 407 713 1,624 Money Market Division N/A N/A N/A N/A 112 352 617 1,405 SUMMARY The group variable annuity contract described by this prospectus was issued by the Company and designed to aid in retirement planning. The Contract provides for the accumulation of Contributions and the payment of Variable Annuity Payments on a completely variable basis. As of January 1, 1998, the Contract was no longer offered. This is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Contributions The Contract prescribes no limits on the minimum Contribution which may be made to an Investment Account. Plan Participant maximum Contributions are discussed under Federal Tax Status. Contributions may also be limited by the Plan. The Company may also limit Contributions on 60-days notice. All Contributions made pursuant to the Contract are allocated to one or more Investment Accounts. Each Investment Account correlates to a Division of the Separate Account B. Each Division invests in shares of an underlying mutual fund. More detailed information about the underlying mutual funds may be found in the current prospectus for the underlying mutual fund. Distributions, Transfers and Withdrawals Variable Annuity Payments will be made on and after a Plan Participants Annuity Commencement Date. All Variable Annuity Payments will reflect the performance of the Mutual Fund underlying the LargeCap Value Division and therefore the annuitant is subject to the risk that the amount of variable annuity payments may decline. (See Income Benefits.) 8 SUMMARY Personal Variable Annuity 1-800-547-7754 Generally, at any time prior to the Annuity Purchase Date, the Owner of Benefits may transfer all or any portion of an Investment Account which correlates to a Plan Participant to another available Investment Account correlating to such Plan Participant. If a Companion Contract has been issued to the Contractholder to fund the Plan, and if permitted by the Plan and Companion Contract, amounts transferred from such Companion Contract may be invested in this Contract to establish Investment Accounts which correlate to a Plan Participant at any time at least one month before the Annuity Commencement Date. Similarly, if the Company has issued a Companion Contract to the Contractholder, and if permitted by the Plan and the Companion Contract, the Owner of Benefits, subject to certain limitations, may file a Notification with the Company to transfer all or a portion of the Investment Account values which correlate to a Plan Participant to the Companion Contract. (See Withdrawals and Transfers.) In addition, subject to any Plan limitations or any reduction for vesting provided for in the Plan as to amounts available, the Owner of Benefits may withdraw cash from the Investment Accounts that correlate to the Plan Participant at any time prior to the Plan Participants Termination of Employment, disability, retirement or the Annuity Purchase Date subject to any charges that may be applied. (See Withdrawals and Transfers.) Note that withdrawals before age 59½ may involve an income tax penalty. (See Federal Tax Status.) No withdrawals are permitted after the Annuity Purchase Date. Performance Calculation From time to time, the Separate Account will advertise the average annual total return of its various Divisions for the Contract. The average annual total return for any of the Divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial $1,000 investment to the ending redeemable Investment Account Value. The yield and total return figures vary depending upon market conditions, the composition of the underlying mutual funds portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other investment vehicles. The Separate Account may also quote rankings, yields or returns as published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents only historical performance and is not intended to indicate future performance. From time to time the Separate Account advertises its Money Market Divisions yield and effective yield for the Contract. Both yield figures are based on historical earnings and are not intended to indicate future performance. The yield of the Division refers to the income generated by an investment under the Contract in the Division over a seven-day period (which period will be stated in the advertisement). This income is then annualized. The effective yield is calculated similarly but, when annualized, the income earned by an investment in the division is assumed to be reinvested. The effective yield will be slightly higher than the yield because of the compounding effect of this assumed reinvestment. Financial Statements The financial statements for Separate Account B and the Company are included in the SAI. THE COMPANY The Company is a stock life insurance company with authority to transact life and annuity business in all states of the United States and the District of Columbia. The Companys home office is located at: Principal Financial Group, Des Moines, Iowa 50392. The Company is a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24, 1879, the Company was incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. The Company became a legal reserve life insurance company and changed its name to Bankers Life Company in 1911. In 1986, the Company changed its name to Principal Mutual Life Insurance Company. In 1998, the Company became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in the Companys current organizational structure. Personal Variable Annuity THE COMPANY 9 www.principal.com THE SEPARATE ACCOUNT Separate Account B was established under Iowa law on January 12, 1970 and was registered as a unit investment trust with the SEC on July 17, 1970. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of the Contract will equal the total of the contributions made under the Contract. The Separate Account is not affected by the rate of return of the companys general account or by the investment performance of any of the Companys other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to the companys other income, gains, or losses. Obligations arising from the Contract, including the promise to make annuity benefit payments, are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Contract may not be charged with liabilities arising from any of the Companys other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following SEC approval. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of your Contract will equal the total of your purchase payments. In a low interest rate environment, yields for the Money Market division, after deduction of all applicable Contract and rider charges, may be negative even though the underlying money market funds yield, before deducting for such charges, is positive. If you allocate a portion of your Contract value to a Money Market division or participate in a scheduled automatic transfers program or Automatic Portfolio Rebalancing program where the Contract value is allocated to a Money Market division, that portion of your Contract value allocated to the Money Market division may decrease in value. THE UNDERLYING MUTUAL FUNDS The underlying mutual funds are registered under the Investment Company Act of 1940 as open-end investment management companies. The underlying mutual funds provide the investment vehicles for the Separate Account. A full description of the underlying mutual funds, the investment objectives, policies and restrictions, charges and expenses and other operational information are contained in the accompanying prospectuses (which should be read carefully before investing) and the Statement of Additional Information (SAI). You may request additional copies of these documents without charge from your registered representative or by calling us at 1-800-852-4450. The Company purchases and sells shares of the underlying mutual funds for the Separate Account at their net asset value. Shares represent interests in the underlying mutual fund available for investment by the Separate Account. Each underlying mutual fund corresponds to one of the divisions. The assets of each division are separate from the others. A divisions performance has no effect on the investment performance of any other division. The underlying mutual funds are NOT available to the general public directly. The underlying mutual funds are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the underlying mutual funds have been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the underlying mutual funds may be similar to, and may in fact be modeled after publicly traded mutual funds, you should understand that the underlying mutual funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of any underlying mutual fund may differ substantially from the investment performance of a publicly traded mutual fund. The Table of Separate Account Divisions later in this prospectus contains a brief summary of the investment objectives of, the advisor and, if applicable, sub-advisor for, each division. 10 THE SEPARATE ACCOUNT Personal Variable Annuity 1-800-547-7754 Deletion or Substitution of Divisions The Company reserves the right to make certain changes if, in the Companys judgement, they best serve your interests or are appropriate in carrying out the purpose of the Contract. Any changes are made only to the extent and in the manner permitted by applicable laws. Also, when required by law, the Company will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Voting Rights The Company votes shares of the underlying mutual funds owned by the Separate Account according to the instructions of the person that holds the voting interest in the units of the division. The Company will notify the person that holds the voting interest in the units of shareholder meetings of the mutual funds underlying the divisions. During the accumulation period, the owner of benefits is the person having the voting interest in the units of the Division attributable to the Investment Accounts which correlate to the Plan Participant. The number of units held in the Separate Account which are attributable to each Investment Account is determined by dividing the Investment Account value attributable to a Division of the Separate Account by the net asset value of one share of the underlying mutual fund. During the annuity period, the person then entitled to variable annuity payments has the voting interest in the units of the Division attributable to the variable annuity. The number of units held in the Separate Account which are attributable to each variable annuity is determined by dividing the reserve for the variable annuity by the net asset value of one share of the underlying mutual fund. The voting interest in the shares of the underlying mutual fund attributable to the variable annuity will ordinarily decrease during the annuity period since the reserve for the variable annuity decreases due to the reduction in the expected payment period. The Company determines the number of underlying fund shares the owner of benefits or payees of variable annuities may instruct us to vote as of the record date established by the underlying mutual fund for its shareholder meeting. The Company will send the owner of benefits or payees of variable annuities proxy materials and instructions for the owner of benefits or payees of variable annuities to provide voting instructions to the Company. The Company will arrange for the handling and tallying of proxies received. If no voting instructions are received, the Company will vote those shares in the same proportion as shares for which the Company received instructions. In the event that applicable law changes or the Company is required by regulators to disregard voting instructions, the Company may decide to vote the shares of the underlying mutual funds in its own right. NOTE: Because there is no required minimum number of votes, a small number of votes can have a disproportionate effect. DEDUCTIONS UNDER THE CONTRACT Mortality and Expense Risks Charge A mortality and expense risks charge is deducted under the Contract. There are also deductions from and expenses paid out of the assets of the Accounts, as described in the prospectus for each Fund. Variable Annuity Payments will not be affected by adverse mortality experience or by any excess in the actual sales and administrative expenses over the charges provided for in the Contract. The Company assumes the risks that (i) Variable Annuity Payments will continue for a longer period than anticipated and (ii) the allowance for administration expenses in the annuity conversion rates will be insufficient to cover the actual costs of administration relating to Variable Annuity Payments. For assuming these risks, the Company, in determining Unit Values and Variable Annuity Payments, makes a charge as of the end of each Valuation Period against the assets of the Separate Account held with respect to the Contract. The charge is equivalent to a simple annual rate of 0.64% . Personal Variable Annuity DEDUCTIONS UNDER THE CONTRACT 11 www.principal.com The Company does not believe that it is possible to specifically identify that portion of the 0.64% deduction applicable to the separate risks involved, but estimates that a reasonable approximate allocation would be 0.43% for the mortality risks and 0.21% for the expense risks. The mortality and expense risks charge may be changed by the Company at any time by giving not less than 60-days prior written notice to the Contractholder. However, the charge may not exceed 1.25% on an annual basis, and only one change may be made in any one-year period. If the charge is insufficient to cover the actual costs of the mortality and expense risks assumed, the financial loss will fall on the Company; conversely, if the charge proves more than sufficient, the excess will be a gain to the Company. Transaction Fee The Company reserves the right to charge a transaction fee of the lesser of $25 or 2% of each cash withdrawal after the twelfth cash withdrawal in a Contract Year. The fee will be taken by redeeming a sufficient number of units from the Investment Account(s) from which the withdrawal is made by an amount equal to the fee. If the Investment Account(s) from which the withdrawal is made is insufficient to permit the full amount of the fee to be taken, a sufficient number of units from the Plan Participants other Investment Accounts will be redeemed on a pro rata basis in an amount equal to the fee. If the amounts in the Plan Participants Investment Accounts are insufficient to permit the full amount of the fee to be taken, the amount of the withdrawal will be reduced by an amount equal to the fee. Transfer Fee The Company also reserves the right to charge a transfer fee of the lesser of $30 or 2% of each unscheduled transfer after the twelfth unscheduled transfer in a Contract Year. The fee will be taken by redeeming a sufficient number of units from the Investment Account(s) from which the withdrawal is made by an amount equal to the charge. If the Investment Account(s) from which the withdrawal is made is insufficient to permit the full amount of the fee to be taken, a sufficient number of units from the Plan Participants other Investment Accounts will be redeemed on a pro rata basis in an amount equal to the fee. Contingent Deferred Sales Charge Although the contract provides for a contingent deferred sales charge, the Company has elected not to take this charge since January 1, 2006. OTHER EXPENSES The Contract provides for Contract Administration Expense/Recordkeeping Charge and Other Expenses, as described in Appendix A. The Contract also provides that Contractholders shall direct the Company either to bill the Contractholder or to charge the Contract for these expenses. Subsequent to introduction of the Contract in 1992, the Company made available to Contractholders an alternative service and expense arrangement that expands the administration and recordkeeping services (Plan-level services) to include (a) a broader variety of funding vehicles (e.g., mutual funds) and (b) enhanced technology-based services for Plans and their Participants that are not available under the Contract.
